Exhibit 99.01 Shutterfly Announces Second Quarter 2010 Financial Results ● Net revenues increase 20% year-over-year to $46.8 million ● 38th consecutive quarter of year-over year net revenue growth ● GAAP net loss of ($0.22) per diluted share ● Adjusted EBITDA of $1.2 million REDWOOD CITY, Calif.July 28, 2010 Shutterfly, Inc. (NASDAQ:SFLY), the leading Internet-based social expression and personal publishing service, today announced financial results for the three months ended June 30, 2010. "Shutterfly continues to gain momentum and enhance our competitive position through our commitment to innovation, design forward products and services, customer friendly policies, industry-leading quality and focused financial discipline,” said President and Chief Executive Officer Jeffrey Housenbold.“Strong growth in our personalized products and services during the Mother’s Day and Father’s Day holidays led to our record Q2 financial performance.” Second Quarter 2010 Financial Highlights ● Net revenues totaled $46.8 million, a 20% year-over-year increase. ● Second quarter 2010 represents the 38th consecutive quarter of year-over-year net revenue growth. ● Personalized Products & Services net revenues totaled $31.7 million, a 34% year-over-year increase. ● Personalized Products & Services net revenues represented 68% of total net revenues. ● Net revenues from prints declined 2% year-over-year, to $14.4 million. ● Commercial print net revenues totaled $0.8 million. ● Existing customers generated 74% of total net revenues. ● Gross profit margin was 50% of net revenues, compared to 48% in the second quarter of 2009. ● Operating expenses, excluding $3.9 million of stock-based compensation, totaled $29.5 million. ● GAAP net loss was ($5.9) million, compared to a net loss of ($5.7) million in the second quarter of 2009. ● GAAP net loss per diluted share was ($0.22) and in line with the second quarter of 2009. ● Adjusted EBITDA was $1.2 million, compared to $0.2 million in the second quarter of 2009. ● At June 30, 2010, the Company had $159.0 million of cash, cash equivalents and short-term investments. Second Quarter 2010 Operating Metrics ● Transacting customers totaled 1.1 million, an 18% increase over the second quarter of 2009. ● Orders totaled 1.8 million, a 9% increase over the second quarter of 2009. ● Average order value was $25.56, an 11% increase over the second quarter of 2009. Recent Operating Highlights ● Launched our Simple Path integration with Facebook, allowing users to access Facebook photos. ● Improved our attribute-based navigation to make it faster and easier for customers to find the perfect card.Introduced 5x5 square stationery cards, enhanced our 3x5 folded note cards by adding more design and layout options, and expanded selection across occasions like summer parties, moving announcements and Bar and Bat Mitzvah. ● Enhanced Baby-themed Share sites with a customized creation experience, milestone widget and 12 new site designs that coordinate with birth announcements, allowing new parents to celebrate their baby’s arrival with style. ● Together with The Knot & The Wedding Channel, introduced a tool that integrates gift registries into Shutterfly Share Sites. Business Outlook The Company's current financial expectations for the third quarter and the full year 2010 are as follows: Third Quarter 2010: ● Net revenues to range from $45.5 million to $47.5 million, a year-over-year change of 12% to 17%. ● GAAP gross profit margins to range from 47% to 49% of net revenues. ● Non-GAAP gross profit margins to range from 49% to 51% of net revenues. ● GAAP operating loss to range from ($11) million to ($12) million. ● Non-GAAP operating loss to range from ($7) million to ($8) million. ● GAAP effective tax rate to range from 33% to 38%. ● Non-GAAP effective tax rate to range from 35% to 36%. ● GAAP diluted net loss per share to range from ($0.26) to ($0.30). ● Non-GAAP diluted net loss per share to range from ($0.16) to ($0.18). ● Weighted average diluted shares of approximately 27.3 million. ● Adjusted EBITDA loss to range from ($1.0) million to ($2.0) million. Full Year 2010: ● Net revenues to range from $277 million to $287 million, a year-over-year change of 12% to 16%. ● GAAP gross profit margins to range from 54% to 56% of net revenues. ● Non-GAAP gross profit margins to range from 55% to 57% of net revenues. ● GAAP operating income to range from $10 million to $14 million. ● Non-GAAP operating income to range from $29 million to $33 million. ● GAAP effective tax rate to range from 33% to 38%. ● Non-GAAP effective tax rate to range from 35% to 36%. ● GAAP diluted net income per share to range from $0.23 to $0.32. ● Non-GAAP diluted net income per share to range from $0.66 to $0.75. ● Weighted average diluted shares of 28.9 million. ● Adjusted EBITDA to range from 19% to 20% of net revenues. ● Capital expenditures to range from 7% to 9% of net revenues. Notes to the Second Quarter 2010 Financial Results, and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as Adjusted EBITDA minus purchases of property, plant, and equipment, and capitalization of software and website development costs. Print revenues consist of photo prints in wallet, 2x6, 4x6, 5x7, 8x10, photocards, and large format sizes. Personalized Products and Services (“PPS”) revenues primarily include photo books, stationery and folded greeting cards, calendars, and photo-based merchandise.PPS also includes revenue from advertising and sponsorshipprograms and referral fees. The Company’s referral fee program was discontinued effective March 31, 2010, and no referral fee revenue has been recorded subsequent to that date. Commercial print revenues are a separate component of net revenues and are excluded from prints and PPS revenues. Average order value is defined as total net revenues, excluding commercial print revenues, divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued guidance and all such previous guidance should no longer be relied upon. Second Quarter 2010 Conference Call Management will review the second quarter 2010 financial results and its expectations for the third quarter and full year 2010 on a conference call on Wednesday, July 28, 2010 at 2:00 p.m. Pacific Daylight Time (5:00 p.m. Eastern Daylight Time).To listen to the call and view the accompanying slides, please visit http://www.shutterfly.com. In the Investor Relations area, found in the "About Us" section, click on the link provided for the webcast, or dial 970-315-0490.The webcast, as well as a podcast, will be archived and available at http://www.shutterfly.com.A replay of the conference call will be available through Thursday, August 11, 2010. To hear the replay, please dial 706-645-9291, replay passcode 84668467. About Non-GAAP Financial Information This press release contains certain non-GAAP financial measures.Tables are provided at the end of this press release that reconcile the non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP).These non-GAAP financial measures include non-GAAP gross margins, non-GAAP operating income (loss) and the related operating income (loss) margins, non-GAAP income (loss) per share, adjusted EBITDA and free cash flow.For more information, please see Shutterfly's SEC Filings. To supplement the Company's consolidated financial statements presented on a GAAP basis, we believe that these non-GAAP measures provide useful information about the Company's core operating results and thus are appropriate to enhance the overall understanding of the Company's past financial performance and its prospects for the future. These adjustments to the Company's GAAP results are made with the intent of providing both management and investors a more complete understanding of the Company's underlying operational results and trends and performance. Management uses these non-GAAP measures to evaluate the Company's financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to net income (loss) or net income (loss) per share determined in accordance with GAAP. Notice Regarding Forward-Looking Statements This media release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which involve risks and uncertainties. These forward-looking statements include all statements regarding the Company's financial expectations for thethird quarter and full year 2010 set forth under the caption "Business Outlook." The Company's actual results may differ materially from those anticipated in these forward-looking statements. Factors that might contribute to such differences include, among others, economic downturns and the general state of the economy, our ability to expand our customer base; our ability to retain and hire necessary employees, including seasonal personnel, and appropriately staff our operations; the impact of seasonality on our business; our ability to develop on a timely basis, as well as consumer acceptance of, new products and services; our ability to develop additional adjacent lines of business;unforeseen changes in expense levels; and competition, which could lead to pricing pressure. For more information regarding the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in these forward-looking statements, as well as risks relating to our business in general, we refer you to the "Risk Factors" sections of the Company's Form 10-K for the year ended December 31, 2009, and the Company's other filings, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. # # # About Shutterfly Founded in 1999, Shutterfly, Inc. is an Internet-based social expression and personal publishing service.Shutterfly provides high quality products and world class services that make it easy, convenient and fun for consumers to preserve their digital photos in a creative and thoughtful manner.Shutterfly's flagship product is its award-winning photo book line, which helps consumers celebrate memories and tell their stories in professionally bound coffee table books.More information about Shutterfly (NASDAQ:SFLY) is available at www.shutterfly.com.Shutterfly and Shutterfly.com are trademarks of Shutterfly, Inc. Contacts Media Relations: Gretchen Sloan, 650-610-5276 gsloan@shutterfly.com Investor Relations: John Kaelle, 650-610-3541 jkaelle@shutterfly.com Shutterfly, Inc. Condensed Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest expense ) Interest and other income, net Loss before income taxes ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ $ 82 $ $ Technology and development Sales and marketing General and administrative $ Shutterfly, Inc. Condensed Consolidated Balance Sheet (In thousands, except par value amounts) (Unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill and intangible assets, net Deferred tax asset, net of current portion Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Other liabilities Total liabilities Stockholders' equity Common stock, $0.0001 par value; 100,000 shares authorized; 27,213 and 25,909 shares issued and outstanding on June 30, 2010 and December 31, 2009, respectively 3 3 Additional paid-in-capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Shutterfly, Inc. Condensed Consolidated Statement of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Loss/(gain) on disposal of property and equipment ) 79 Deferred income taxes ) ) Tax benefit/(charge) from stock-based compensation ) Excess tax benefits from stock-based compensation ) - Changes in operating assets and liabilities: Accounts receivable, net Inventories Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) ) Accrued and other liabilities ) ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Proceeds from sale of equipment 77 - Proceeds from the sale of auction rate securities 50 Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of capital lease obligations (6 ) ) Proceeds from issuance of common stock upon exercise of stock options Excess tax benefits from stock-based compensation - Shares withheld for payment of employee's withholding tax liability - ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash investing activities Net change in accrued purchases of property and equipment $ $ ) Shutterfly, Inc. User Metrics Disclosure Three Months Ended June 30, User Metrics Customers year-over-year growth 18
